Citation Nr: 0506398	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  02-00 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for bilateral foot 
disability, currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for left hip 
disability.  

3.  Entitlement to service connection for left knee 
disability.  

4.  Entitlement to service connection for left ankle 
disability.  

5.  Entitlement to service connection for stomach disability.  

6.  Entitlement to service connection for skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1966 to May 1969 and 
from January 1991 to August 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  The veteran 
testified at a videoconference hearing in November 2002.  In 
September 2003, the Board remanded the case for additional 
development, and it has been returned to the Board for 
further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking an increased rating for his service-
connected bilateral foot disability and is seeking service 
connection for left hip disability, left knee disability, 
left ankle disability, stomach disability and skin 
disability.  

In the September 2003 remand, the Board requested that the 
veteran be examined and that medical opinions be obtained 
pertaining to the veteran's claims.  A VA examination was 
completed in March 2004, but the veteran's representative has 
objected to the examination as inadequate.  The veteran's 
representative has questioned the rationale for the 
examiner's opinion that the veteran's stomach disability is 
less likely than not due to high doses of Motrin for the 
veteran's service-connected bilateral foot disability because 
the veteran's stomach complaints are relieved by taking 
Omeperzole.  The diagnosis reported in the examination report 
was "gastroesophageal reflux disease, by history only."  
The examiner did not explain whether Omeperzole is effective 
or ineffective in treating stomach disability associated with 
the use of high doses of Motrin, which would be important to 
the opinion.  The Board further notes that in an April 2004 
addendum included with VA outpatient records, the examiner 
stated that a recent upper gastrointestinal series "showed 
increased size of gastric folds - possible varices vs 
lymphoma."  The examiner said a gastrointestinal 
consultation would be scheduled.  As the results of that 
consultation could be pertinent to the veteran's claim for 
service connection for stomach disability, the report of any 
such consultation should be obtained.  In addition, it is the 
opinion of the Board that an additional VA examination and 
opinion should be obtained relative to the veteran's service 
connection claim.  

In addition, the representative argues there is no indication 
in the March 2004 examination report that the examiner took 
into account the veteran's altered gait associated with his 
service-connected bilateral foot disability when he opined 
there was no foot condition that caused left knee, ankle or 
hip pains.  The Board notes that in its remand it requested 
that the rationale be provided for expressed opinions, and 
this has not been done with respect to these opinions.  The 
Board further notes that at the end of the examination 
report, the examiner stated that on the day of the 
examination the veteran did not stay for an upper GI, 
bilateral feet, left ankle and left knee (presumably, x-
rays), stating he wanted to do them in Bonham.  The examiner 
said, "[w]e have since tried to contact the patient and to 
arrange for such in Bonham but have been unsuccessful.  If 
and when we can contact him and arrange for these tests, we 
will fax results."  The Board presumes the examiner was 
referring to X-rays with respect to the feet, ankle and knee, 
though he did not say so.  Although, as noted above, 
subsequently dated VA outpatient progress notes refer to an 
upper gastrointestinal series and the record includes a 
radiology report on the upper gastrointestinal series dated 
in late April 2004, the VA medical records in the claims file 
do not include, or refer to, current X-ray reports for the 
feet, left ankle, or left knee, nor do they include or refer 
to a current X-ray report for the left hip.  There is no 
indication as to whether such X-rays have been scheduled or 
obtained.  

In view of the essentially incomplete examination and 
inadequate medical opinion relative to the claimed orthopedic 
disabilities and stomach disability, it is the opinion of the 
Board that the case should be returned for an additional 
examination and opinions.  The veteran should again be 
advised of the consequences of any failure to cooperate in 
this regard.  

With respect to the claim for an increased rating for the 
veteran's bilateral foot disability, described as bilateral 
foot condition with history of hyperkeratotic skin over the 
left third metatarsal head with inserts and metatarsal bar, 
the Board notes that the veteran's complaints in service 
included bilateral foot pain in the balls of the feet.  Also, 
at the October 1999 VA examination, the results of which 
formed the basis for the increase to the current 30 percent 
rating for the veteran's service-connected bilateral foot 
disability, the examiner noted the veteran's report of 
constant bilateral foot pain and found pain on palpation in 
the metatarsal region bilaterally with severe calluses on the 
balls of the feet, bilaterally, and a limp favoring the left 
leg.  After the AMC returned the case to the Board in 
November 2004, it forwarded a medical record submitted by the 
veteran showing a diagnosis of Morton's neuroma.  The veteran 
did not waive agency of original jurisdiction (AOJ) review of 
the evidence, and as it may be relevant to the veteran's 
increased rating claim, it must be returned for review by the 
AOJ.  See 69 Fed. Reg. 53807 (Sept. 3, 2004) (to be codified 
at 38 C.F.R. § 20.1304).  In addition, it is the judgment of 
the Board that an additional examination to obtain 
information concerning the veteran's service-connected 
bilateral foot disability, including information concerning 
the reported Morton's neuroma and whether it is part of, or 
causally related to, the service-connected disability, would 
facilitate its decision on the increased rating claim.  

Among the veteran's claims is entitlement to service 
connection for skin disability separate from his service-
connected bilateral foot condition with history of 
hyperkeratotic skin over the left third metatarsal head with 
inserts and metatarsal bar.  The veteran's service medical 
records do not show, nor does the veteran contend, that he 
was treated for a skin disability in service.  Rather, he 
testified at his November 2002 hearing that three to four 
times a year he has skin rashes and that he first had skin 
rashes in service.  He testified that he first started 
noticing his skin problem in service when he was out in the 
desert in California during his second period of service, but 
did not seek medical treatment.  

Subsequent to the date of the September 2003 Board remand, 
the United States Court of Court of Appeals for the Federal 
Circuit found the requirement of 38 C.F.R. 
§ 3.159(c)(4)(i)(B) that the evidence of record establish 
that the veteran suffered an event, injury or disease in 
service and the requirement of 38 C.F.R. § 3.159(c)(4)(i)(C) 
that the evidence of record must also indicate that the 
disability or symptoms may be associated with the event, 
injury or disease in service to be a reasonable 
implementation of the statutory requirement of 38 U.S.C. 
§ 5103A(d)(2)(B) that the evidence indicate that the 
disability or symptoms may be associated with service before 
an examination or opinion is necessary.  Paralyzed Veterans 
v. Secretary of Veterans Affairs (PVA), 345 F.3d 13341354-57 
(Fed. Cir. 2003); see Duenas v. Principi, 18 Vet. App. 512, 
516-17 (2004).  In view of the decision in PVA, there should 
be notice to the veteran that he should submit evidence to 
corroborate his assertions that he had symptoms of a skin 
disability in service.  He should be notified that such 
evidence could include statements from fellow servicemen or 
others who observed his symptoms or letters he wrote at the 
time describing his symptoms, such as letters to family 
members or friends.  

If the veteran provides evidence that corroborates his 
assertions that he had skin rashes in service, the AMC should 
thereafter schedule a VA dermatology examination to determine 
the nature of any current skin disability and obtain a 
medical opinion as to whether it is at least as likely as not 
related to service.  In this regard, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has taken judicial notice that skin disabilities, by their 
nature, are generally chronic and recurrent.  See Ardison v. 
Brown, 6 Vet. App. 405 (1994).  Further, the Board notes that 
in Charles v Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court held that the veteran is competent to report that he 
has experienced a continuity of symptoms since service that 
are capable of lay observation.  As explained, the Board 
therefore concludes that the veteran must be afforded another 
VA examination if he presents corroborating evidence of the 
presence a skin rash in service.  

In addition to the foregoing, the Board notes that subsequent 
to the September 2003 remand the Court issued its decision in 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In that 
decision, the Court held that the Veterans Claims Assistance 
Act (VCAA), requires VA to provide notice consistent with the 
requirement of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" under 
38 C.F.R. § 3.159(b).  While letters were sent to the veteran 
in August 2001 and August 2002 providing him various notices, 
the Board does not find language that clearly satisfies the 
"fourth" element.  The AMC should, therefore, explicitly 
request that the veteran provide any evidence in his 
possession that pertains to any of his claims.   

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and request that he identify all VA and 
non-VA health care providers from which 
he has received evaluation or treatment 
for his bilateral foot disability, his 
left hip, knee and ankle disabilities, 
his stomach disability and his skin 
disability at any time since May 2003 (as 
of that time the veteran stated that his 
treatment was at VA medical centers).  
With appropriate authorization from the 
veteran, the AMC should obtain records 
from each health care provider the 
veteran identifies.  In any event, the 
AMC should request that the veteran 
provide release authorization for 
treatment records from the Sturch Family 
Clinic, 727 Chuckwa Drive 2051, Suite 
400, Durant, Oklahoma 74701 pertaining to 
treatment or evaluation he has received 
there, including in November 2004.  In 
addition, the AMC should obtain and 
associate with the claims file all 
medical records for the veteran, 
including examination reports, progress 
notes, consultation reports, reports of 
imaging studies, and any discharge 
summaries from VA medical centers in 
Bonham, Texas, and Dallas, Texas, dated 
from May 2004 to the present.  

The AMC should notify the veteran that he 
should provide evidence to corroborate 
his assertions that he had symptoms of a 
skin disability in service.  Also, to the 
extent that he is asserting that his 
claimed left hip, left knee and left 
ankle disabilities are due to injury in 
service, which he has testified included 
a fall from the back of a truck, he 
should provide evidence that such injury 
occurred.  He should be notified that 
such evidence could include statements 
from fellow servicemen or others who 
observed symptoms of skin disability or 
witnessed his claimed fall, or could 
include letters he wrote to family or 
friends at the time in which he described 
his skin symptoms or any claimed injury, 
such as the fall from the truck.  

The AMC should also notify the veteran 
that he should provide any evidence in 
his possession that pertains to any of 
his claims.  

2.  Thereafter, if the veteran has 
submitted evidence that corroborates his 
assertions that he had skin rashes in 
service, the AMC should arrange for a VA 
dermatology examination to determine the 
nature and etiology of any current skin 
defect or disorder.  All indicated 
studies should be performed.  As to any 
skin disorder identified on examination, 
the examiner should provide an opinion, 
with complete rationale, was to whether 
it is at least as likely as not that such 
disorder is related to the veteran's 
service or any incident of service.  The 
claims file should be made available to 
the examiner for review of pertinent 
documents and that it was reviewed should 
be noted in the examination report.  

3.  After the development requested in 
paragraph 1 has been completed, the AMC 
should arrange for a VA orthopedic 
examination to determine the nature and 
extent of the veteran's service-connected 
bilateral foot disability and the nature 
and etiology of any current left hip 
disability, left knee disability and left 
ankle disability.  With respect to the 
bilateral foot disability, the examiner 
should be requested to record complaints, 
symptoms and clinical findings including 
any skin disability, particularly whether 
there is currently hyperkeratotic skin 
over the left or right third metatarsal 
joint.  With respect to the 
musculoskeletal aspect of the service-
connected bilateral foot disability, the 
examiner should be requested to obtain 
all indicated studies, including X-rays.  
The examiner should specifically 
determine and describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use associated 
with the bilateral foot disability.  The 
examiner should be requested to identify 
any objective evidence of pain or 
functional loss due to pain associated 
with the bilateral foot disability.  The 
examiner should also determine the 
relationship, if any, between any 
Morton's neuroma and the service-
connected bilateral foot disability.  The 
examiner should also be requested to 
determine the nature and etiology of any 
left hip, left knee and/or left ankle 
disability.  All indicated studies, 
including X-rays, should be performed.  
After review of the veteran's service 
medical records and all post-service 
evidence of record, the examiner should 
be requested to provide, with respect to 
the left hip, left knee and left ankle, 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that any current disability is 
causally related to the veteran's service 
or to any incident of service.  In 
addition, the examiner should be 
requested to provide an opinion, again 
with complete rationale, as to whether it 
is at least as likely as not that any 
current left hip disability, left knee 
disability, or left ankle disability was 
caused or chronically worsened by the 
veteran's service-connected bilateral 
foot disability.  In this regard, the 
examiner should discuss the relationship, 
if any, between the limp associated with 
the service-connected bilateral foot 
disability and any left hip disability, 
left knee disability, or left ankle 
disability.  The claims file should be 
made available to the examiner for review 
of pertinent documents and that it was 
reviewed should be noted in the 
examination report.  

4.  In addition, and after the 
development requested in paragraph 1 has 
been completed, the AMC should make 
arrangements for a gastrointestinal 
examination of the veteran to determine 
the nature and extent of any current 
gastrointestinal disability, claimed as 
stomach disability.  All indicated 
studies should be performed.  After 
review of the veteran's medical records, 
including the report of an April 2004 VA 
gastrointestinal (GI) series and report 
of any subsequent VA GI consultation, and 
with consideration of examination 
results, the examiner should provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that any current gastrointestinal 
disability was caused or chronically 
worsened by medications, including 
Ibuprofen, used to treat the veteran's 
service-connected bilateral foot 
disability.  To the extent that the 
record shows that Omeperzole or other 
medication has been prescribed to treat 
the veteran's stomach complaints, the 
examiner should explain whether such 
medication is effective or ineffective in 
treating stomach disability associated 
with the use of high doses of Ibuprofen, 
which would be important to the opinion.  
The claims file should be made available 
to the examiner for review of pertinent 
documents and that it was reviewed should 
be noted in the examination report.  

5.  Thereafter, the AMC should review the 
record and assure that all required 
development has been completed to the 
extent possible.  Then, the AMC should 
readjudicate entitlement to an increased 
rating for bilateral foot disability, 
entitlement to service connection for 
left hip disability, service connection 
for left knee disability, service 
connection for left ankle disability, 
service connection for stomach 
disability, and service connection for 
skin disability.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the AMC should 
issue a supplemental statement of the 
case that addresses all evidence added to 
the record since the September 2004 
supplemental statement of the case.  The 
veteran and his representative should be 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

